19-23694-rdd          Doc 176       Filed 11/27/19 Entered 11/27/19 14:01:59                     Main Document
                                                Pg 1 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
In re:                                                           : Chapter 11
                                                                 :
THE COLLEGE OF NEW ROCHELLE,                                     : Case No. 19-23694 (RDD)
                                                                 :
                                                                 :
                            Debtor.                              :
                                                                 :
---------------------------------------------------------------- x

                     ORDER (I) APPROVING SALE OF THE CAMPUS
               FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND
                OTHER INTERESTS AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)1 of the College of New Rochelle, the above-captioned

debtor and debtor in possession (the “Debtor”), by and through its attorneys, Cullen and Dykman

LLP, for entry of an order (this “Sale Order”), pursuant to sections 105, 363, and 503 of chapter

11 of title 11 of the United States Code 11 U.S.C. §§ 101-1532, et seq. (the “Bankruptcy Code”),

and Rules 2002, 6004, 9006 and 9007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), inter alia, approving and authorizing the sale (the “Sale”) of the Campus,

free and clear of any pledges, liens, security interests, encumbrances, claims, charges, options and

interests thereon, pursuant to the Purchase Agreement (the “Purchase Agreement” at Dkt. No.

168), by and among the Debtor and Trustees of the Masonic Hall and Asylum Fund (the

“Successful Bidder”); and upon this Court’s prior order, dated October 17, 2019, approving

certain bidding procedures and bid protections (the “Bidding Procedures Order” at Dkt. No. 99)

and scheduling a hearing (the “Sale Hearing”) on the Motion; and upon the supplemental statement

filed by the Debtor in support of the Motion (the “Supplement” at Dkt. No. 168); and upon the




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
19-23694-rdd         Doc 176       Filed 11/27/19 Entered 11/27/19 14:01:59                      Main Document
                                               Pg 2 of 15



Supplemental Declaration of Emilio Amendola filed by the Debtor in support of the Sale (the

“Supplemental Amendola Declaration” at Dkt. No. 169); and this Court having reviewed the

Motion, the Supplement, the Supplemental Amendola Declaration and the Purchase Agreement;

and the Sale Hearing having been held on November 25, 2019; and due and sufficient notice of

the Sale Hearing and the relief sought therein having been given, and it appearing that no other or

further notice need be provided; and it appearing that the relief requested in the Motion is in the

best interests of the Debtor, its estate, its creditors and other parties in interest; and upon the entire

record of the hearings held on October 16, 2019 and November 25, 2019 and this chapter 11 case,

including, without limitation, all proffers and other evidence admitted at the Sale Hearing; and

after due deliberation thereon and good cause appearing therefor, it is hereby

FOUND, CONCLUDED AND DETERMINED THAT:2

         A.       Jurisdiction and Venue. This Court has jurisdiction over the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b). Consideration of the Motion

and the relief requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       Notice. Due, sufficient and adequate notice of the Motion and the relief requested

therein, the Sale Hearing, the Sale, and the related transactions collectively described in the

Purchase Agreement (all such transactions being collectively referred to as the “Sale

Transaction”), has been given as set forth in the Bidding Procedures Order and in accordance with

section 363 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 9006 and 9007 and in

compliance with the Bidding Procedures Order. Such notice was good and sufficient in light of



2
  Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
fact, when appropriate. See FED. R. BANKR. P. 7052.
                                                          2
19-23694-rdd      Doc 176     Filed 11/27/19 Entered 11/27/19 14:01:59           Main Document
                                          Pg 3 of 15



the circumstances and the nature of the relief requested, and no other or further notice thereof is

required.

        C.      Opportunity to Object. A reasonable opportunity to object or be heard with

respect to the Motion and the relief requested therein has been afforded to all interested persons

and entities.

        D.      Sale is Appropriate.    The sale of the Campus pursuant to the Purchase

Agreement is authorized pursuant to section 363(b)(1) of the Bankruptcy Code and Bankruptcy

Rule 6004(f). The Sale of the Campus outside the ordinary course of business represents the sound

business judgment of the Debtor and is appropriate in light of the facts and circumstances

surrounding the Sale Transaction and the chapter 11 case.

        E.      Corporate Authority. The Debtor has full not - for - pr ofit corporate power and

authority to execute the Purchase Agreement and all other documents contemplated thereby, and

to consummate the transactions contemplated therewith, and no consents or approvals, other than

those expressly provided for in the Purchase Agreement, are required for the Debtor to

consummate the Sale Transaction.

        F.      Best Interests/Business Justification.   The Debtor has articulated good and

sufficient reasons for this Court to grant the relief requested in the Motion, and approval of the

Purchase Agreement and the consummation of the Sale Transaction is in the best interests of the

Debtor, its estate, creditors, and other parties in interest. The Debtor has marketed the Campus

and conducted the sale process in compliance with the Bidding Procedures Order. The Bidding

Procedures provided a full, fair and reasonable opportunity for any entity to make an offer to

purchase the Campus.      The terms and conditions of the Purchase Agreement are fair and

reasonable. The Purchase Agreement represents the highest and best offer for the Campus, and

                                                3
19-23694-rdd      Doc 176       Filed 11/27/19 Entered 11/27/19 14:01:59         Main Document
                                            Pg 4 of 15



the Purchase Price set forth therein is fair and reasonable and constitutes fair consideration and

reasonably equivalent value under the Bankruptcy Code and New York law.

       G.      Highest or Otherwise Best Bid. The Successful Bidder’s bid for the purchase of

the Campus, as set forth in the Purchase Agreement, is (i) fair and reasonable and (ii) the highest

or otherwise best offer received for the Campus at an auction conducted on November 21-22, 2019.

The bid submitted by Northeast Education Development Corp. was determined by the Debtor to

be the Back-Up Bid.

       H.      Arm’s Length Transaction. The Purchase Agreement was negotiated, proposed and

entered into by the Debtor and the Successful Bidder without collusion, in good faith and from

arm’s-length bargaining positions. The Successful Bidder is not an “insider” of the Debtor, as that

term is defined in section 101(31) of the Bankruptcy Code. Neither the Debtor nor the Successful

Bidder has engaged in any conduct that would cause or permit the Sale Transaction or any part of

the transactions contemplated by the Purchase Agreement to be avoidable under section 363(n) of

the Bankruptcy Code. Specifically, the Successful Bidder has not acted in a collusive manner with

any person and the purchase price was not controlled by any agreement with unrelated third parties.

       I.      Good Faith Purchaser. The Successful Bidder is a good faith purchaser for value

and, as such, is entitled to all of the protections afforded by section 363(m) of the Bankruptcy

Code. The Successful Bidder will be acting in good faith within the meaning of Section 363(m)

of the Bankruptcy Code if in compliance with the Sale Transactions documents at any time after

the entry of this Sale Order.

       J.      Free and Clear. The Debtor has complied with section 363(f) of the Bankruptcy

Code because one or more of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy

Code has been satisfied with regard to each such lien, claim, interest, obligation, right, or

                                                4
19-23694-rdd      Doc 176      Filed 11/27/19 Entered 11/27/19 14:01:59             Main Document
                                           Pg 5 of 15



encumbrance. Those holders of liens, claims, interests, obligations, rights, or encumbrances on or

with respect to the Campus who did not file a timely objection, or who withdrew such objections,

are deemed to have consented to the sale of the Campus free and clear of those non-Debtor parties’

interests in the Campus pursuant to section 363(f)(2) of the Bankruptcy Code. Those holders of

liens, claims, interests, obligations, rights, or encumbrances on or with respect to the Campus who

did object fall within one or more of the other subsections of section 363(f) of the Bankruptcy

Code and, to the extent such liens, claims, interests, obligations, rights, or encumbrances constitute

valid and enforceable liens or other similar interests, are adequately protected by having such liens,

claims, interests, obligations, rights, or encumbrances attach to the proceeds of the Sale

Transaction ultimately attributable to the property against or in which they assert a lien or other

interest in the same amount and priority, with the same validity and enforceability, and subject to

the same defenses as existed immediately before the Closing.

       K.      The Successful Bidder would not have entered into the Purchase Agreement and

would not consummate the Sale Transaction if (i) the Sale of the Campus were not free and clear

of all liens, claims, interests, obligations, rights, or encumbrances, or (ii) the Successful Bidder

would, or in the future could, be liable for any such liens, claims, interests, obligations, rights, or

encumbrances, including any rights or claims based on, or otherwise arising under, any doctrines

of successor or transferee liability. Except as provided in the Purchase Agreement, and with the

exception of the Excluded Assets, the transfer of the Campus will be a legal, valid, and effective

transfer of the Campus, and will vest the Successful Bidder with all right, title, and interest of the

Debtor in and to the Campus, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, free

and clear of all liens, claims, interests, obligations, rights, and encumbrances, except as otherwise

specifically provided in the Purchase Agreement.

                                                  5
19-23694-rdd      Doc 176     Filed 11/27/19 Entered 11/27/19 14:01:59          Main Document
                                          Pg 6 of 15



       L.      Not-for-Profit Corporation Law Approval. The transfer of the Campus to the

Successful Bidder pursuant to the Purchase Agreement satisfies the standards of Sections 510 and

511 of the New York Not-for-Profit Corporation Law, to the extent applicable.

       M.      Legal and Factual Bases. The legal and factual bases set forth in the Motion, the

Supplement, the Amendola Declaration, the Supplemental Amendola Declaration and at the Sale

Hearing establish just cause for the relief granted herein.

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

       1.      The Motion is GRANTED, to the extent set forth herein.

       2.      All objections to entry of this Sale Order or to the relief provided herein and

requested in the Motion that have not been withdrawn, waived, resolved, or settled are hereby

denied and overruled in their entirety.

       3.      This Sale Order shall constitute findings of fact and conclusions of law and shall

take effect immediately upon execution hereof.

                                          Approval of Sale

       4.      Sale Approval. The Sale, and all of the terms and conditions and transactions

contemplated by the Purchase Agreement are hereby authorized and approved pursuant to, inter

alia, sections 105(a) and 363(b) of the Bankruptcy Code. Pursuant to section 363(b) of the

Bankruptcy Code, the Debtor is authorized and directed to consummate the Sale Transaction

pursuant to and in accordance with the terms and conditions of the Purchase Agreement. The

Debtor is authorized and directed to execute and deliver, and empowered to perform under,

consummate, and implement the Purchase Agreement, together with all additional instruments and

documents that may be reasonably necessary or desirable to implement the Purchase Agreement

                                                  6
19-23694-rdd     Doc 176      Filed 11/27/19 Entered 11/27/19 14:01:59             Main Document
                                          Pg 7 of 15



and effectuate the provisions of this Sale Order and the transactions approved hereby. The last bid

submitted by Northeast Education Development Corp. at the Auction shall be the Back-Up Bid,

and Northeast Education Development Corp. shall be the Back-Up Bidder in accordance with the

Bidding Procedures.

       5.      Not-for-Profit Corporation Law Approval. Pursuant to section 363(d) of the

Bankruptcy Code, the approval of the Sale is consistent and in accordance with sections 510 and

511 of the New York Not-for-Profit Corporation Law.

                                  Transfer of Acquired Assets

       6.      Transfer of Acquired Assets.       Except as otherwise provided in the Purchase

Agreement, pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, upon the Closing,

the Acquired Assets (including good and marketable title to the Campus, subject to paragraph 8

herein with respect to the NRIDA-owned Property) shall be transferred to the Successful Bidder

free and clear of all liens, claims or encumbrances, including the Pre-Petition Liens, with all such

liens, claims or encumbrances to attach to the net proceeds of the Sale Transaction in the order of

their priority, with the same validity, force and effect which they now have as against the Campus,

subject to any claims and defenses, setoffs or rights of recoupment the Debtor may possess with

respect thereto. Notwithstanding the foregoing, the Sale of the Campus is made subject to the

Mercy Lease and Mercy College’s rights thereunder. Except as specifically provided in the

Purchase Agreement, all persons and entities (and their respective successors and assigns)

including, but not limited to, all debt security holders, equity security holders, governmental, tax,

and regulatory authorities, lenders, trade, and other creditors, asserting or holding any claims or

interests in or with respect to the Debtor, the Campus, the operation of the Debtor’s business prior

to the Closing, or the transfer of the Campus to the Successful Bidder (whether legal or equitable,

                                                 7
19-23694-rdd         Doc 176   Filed 11/27/19 Entered 11/27/19 14:01:59              Main Document
                                           Pg 8 of 15



secured or unsecured, matured or unmatured, contingent or non-contingent, senior or

subordinated), howsoever arising, hereby are forever barred, estopped, and permanently enjoined

from asserting, prosecuting, or otherwise pursuing such claims or interests against the Successful

Bidder and/or its affiliates, designees, assignees, successors, properties, or assets. Except as

otherwise provided in the Purchase Agreement, effective upon the Closing, the Successful Bidder

shall have no liability for any Claims (as defined in Section 101(5) of the Bankruptcy Code) against

the Debtor or its estate.

        7.      Successor Liability. The Successful Bidder is not a successor corporation or

successor entity to the Debtor, the Debtor’s estate, or the claims or liabilities of either. No sale,

transfer, or other disposition of the Acquired Assets pursuant to the Purchase Agreement or entry

into the Purchase Agreement will subject the Successful Bidder to any liability for claims,

obligations or encumbrances asserted against the Debtor or the Debtor’s interests in such

Purchased Assets by reason of such transfer under any laws, including, without limitation, any

bulk-transfer laws or any theory of successor or transferee liability, antitrust, product line, de facto

merger or substantial continuity or similar theories.

        8.      Sale of NRIDA Owned Property. The sale of the portion of Campus (the “NRIDA-

owned Property”) which is owned in fee simple by the City of New Rochelle Industrial

Development Agency (“NRIDA”) shall be subject to the following terms:

                a)      Notwithstanding any provision in the Purchase Agreement, NRIDA shall

        provide a Quit Claim Deed (and not a Bargain and Sale Deed) at the Closing for the

        NRIDA-owned Property;

                b)      As provided in and subject to the Interim and Final DIP Orders in this

        chapter 11 case, the Debtor is responsible for the payment of any costs and expenses

                                                   8
19-23694-rdd        Doc 176   Filed 11/27/19 Entered 11/27/19 14:01:59            Main Document
                                          Pg 9 of 15



      incurred by NRIDA in connection with the transactions contemplated by this Sale Order;

      and

               c)      Notwithstanding anything herein, or in any sale or closing documents to the

      contrary, (i) NRIDA makes and shall make no covenant, agreement, representation or

      warranty, express or implied, of any kind or character whatsoever with respect to the

      NRIDA-owned Property or any buildings, structures and/or improvements thereto or

      thereon, including, without limitation, title to the NRIDA-owned Property or any buildings,

      structures and/or improvements thereto or thereon, compliance of the NRIDA-owned

      Property or any buildings, structures and/or improvements thereto or thereon with any

      federal, state or local laws, ordinances, codes, rules, regulations, orders or other legal

      requirements (including, without limitation, any federal, state or local environmental laws,

      rules or regulations), the physical condition or habitability of the NRIDA-owned Property

      or the fitness of the NRIDA-owned Property for any current or future use, (ii) any and all

      obligations of NRIDA shall in all circumstances remain non-recourse as against NRIDA,

      its members, officers, officials and employees, and (iii) all indemnification rights in favor

      or for the benefit of NRIDA, its members, officers, officials and employees in an under the

      NRIDA transaction documents are fully preserved and shall survive any transfer of the

      NRIDA-owned Property and/or termination of the NRIDA’s right, title and interest in and

      to the NRIDA-owned Property.

               d)      Upon the Closing of transfer of title in accordance with the Court-approved

      Sale of the Campus, all of NRIDA’s liens, right, title and interest in and to the NRIDA-

      owned Property shall be terminated as to the Successful Bidder as provided in the NRIDA

      Consent and shall not affect any liens, claims, interests, obligations, rights or encumbrances

                                                9
19-23694-rdd     Doc 176      Filed 11/27/19 Entered 11/27/19 14:01:59            Main Document
                                          Pg 10 of 15



       of NRIDA or the indenture trustee for the bonds issued in the 1999 financing, against any

       other party or asset, including, without limitation, the Debtor, the Debtor’s estate and the

       proceeds of any sale of NRIDA-owned Property pursuant to this Sale Order and NRIDA

       shall not be required to be a party to, or to continue to be a party to, any agreement or

       instrument of any kind in connection with such Sale (other than as otherwise expressly set

       forth in Section 3 of the NRIDA Consent) or to provide, or to continue to provide, any

       financial assistance of any kind in connection with any such sale and/or with respect to the

       Campus, including, but not limited to, any exemptions and/or abatements of mortgage

       recording taxes, sales and use taxes and/or real property taxes, charges and/or assessments.

       9.      Surrender of Assets and Real Property. All entities who are presently, or who as of

the Closing may be, in possession of some or all of the Acquired Assets, including the Campus,

hereby are directed to surrender possession of the Acquired Assets, including the Campus, to the

Successful Bidder as of the Closing.

       10.     Sale of Personal Property. Any sale of the Debtor’s personal property, including,

without limitation, Furniture and Equipment, shall be conducted in a manner not inconsistent with

the terms of the Mercy Lease unless otherwise agreed to by the Debtor and Mercy College.

       11.     Good Faith Purchaser/No Collusion. The Successful Bidder is a good faith

purchaser within the meaning of section 363(m) of the Bankruptcy Code and is therefore entitled

to the protection of that provision. The consideration provided by the Successful Bidder is fair

and reasonable, and the Sale Transaction may not be avoided under section 363(n) of the

Bankruptcy Code.

       12.     Distribution of Proceeds. At the Closing, the Debtor is authorized and directed to

distribute a portion of the proceeds of the Sale to (x) repay the DIP Loan obligations in accordance

                                                10
19-23694-rdd      Doc 176     Filed 11/27/19 Entered 11/27/19 14:01:59              Main Document
                                          Pg 11 of 15



with paragraph 15 of the Final DIP Order and (y) pay the Termination Fee to the Stalking Horse

Purchaser in accordance with paragraph 8 of the Bidding Procedures Order.

                                      Additional Provisions

       13.     Additional Documents. Prior to or upon the Closing of the Sale Transaction, each

of the Debtor’s creditors is authorized and directed to execute such documents and take all other

actions as may be necessary to release its interests, if any, in the Campus as such interests, liens,

claims and/or other encumbrances may have been recorded or may otherwise exist.

       14.     Cancellation of Bonds. The Bank of New York Mellon, as trustee, for the

$40,000,000 Dormitory Authority of the State of New York The College of New Rochelle

Revenue Bonds, Series 2008 (the “2008 Series Bonds”) is hereby authorized and directed, upon

this Sale Order becoming final and non-appealable, to cancel the 2008 Series

Bonds. Notwithstanding the foregoing, the Pre-Petition Liens and the adequate protection liens

and superpriority administrative expense claims granted pursuant to the Final Order (A)

Authorizing The Debtor To Obtain Postpetition Financing, (B) Authorizing The Use Of Cash

Collateral, (C) Granting Adequate Protection and (D) Granting Related Relief [Docket No. 104]

that are held by Citizens Bank, N.A. shall remain in full force and effect with respect to the

attachment of liens to the proceeds of the Sale as provided in Paragraph 6 hereof.

       15.     Release and Discharge of Liens. Except as otherwise provided in the Purchase

Agreement, this Sale Order (a) shall be effective as a determination that, upon the Closing, all liens

existing with respect to the Debtor and/or the Campus prior to the Closing have been

unconditionally released, discharged, and terminated as to the Successful Bidder and the Campus,

and that the conveyances described herein have been effected, and (b) shall be binding upon all

filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

                                                 11
19-23694-rdd      Doc 176      Filed 11/27/19 Entered 11/27/19 14:01:59               Main Document
                                           Pg 12 of 15



deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of state,

federal, state, and local officials, and all other persons and entities who may be required by

operation of law, the duties of their office, or contract, to accept, file, register, or otherwise record

or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to any of the Campus.

        16.     Financing Statements. If any person or entity that has filed financing statements,

mortgages, mechanic’s liens, lis pendens, or other documents or agreements evidencing interests

with respect to the Debtor and/or the Campus shall not have delivered to the Debtor prior to the

Closing, in proper form for filing and executed by the appropriate parties, termination statements,

instruments of satisfaction, releases of all interests which the person or entity has with respect to

the Debtor, the Campus or otherwise, then (a) the Debtor or the Successful Bidder is hereby

authorized to execute and file such statements, instruments, releases and other documents on behalf

of the person or entity with respect to the Campus and (b) the Successful Bidder and/or the Debtor

is hereby authorized to file, register, or otherwise record a certified copy of this Sale Order, which,

once filed, registered, or otherwise recorded, shall constitute conclusive evidence of the release of

all interests and liens in, against or with respect to the Debtor and/or the Campus. This Sale Order

is deemed to be in recordable form sufficient to be placed in the filing or recording system of each

and every federal, state, and local governmental agency, department, or office.

        17.     Modifications. The Purchase Agreement and any related agreements, documents,

or other instruments may be modified, amended, or supplemented by the parties thereto, in a

writing signed by both parties, and in accordance with the terms thereof, without further order of

this Court; provided, that any such modification, amendment or supplement is not material.




                                                   12
19-23694-rdd      Doc 176     Filed 11/27/19 Entered 11/27/19 14:01:59              Main Document
                                          Pg 13 of 15



       18.     Automatic Stay. The automatic stay pursuant to section 362 of the Bankruptcy

Code is hereby lifted with respect to the Debtor to the extent necessary, without further order of

the Court to allow the Successful Bidder to (i) give the Debtor any notice provided for in the

Purchase Agreement, and (ii) take any and all actions permitted by the Purchase Agreement and

ancillary agreements in accordance with the terms and conditions thereof.

       19.     Recording/Transfer Tax. Each and every federal, state, and local governmental

agency, recording office or department and all other parties, persons or entities is hereby directed

to accept this Sale Order and any and all documents and instruments necessary and appropriate for

recordation as conclusive evidence of the free and clear and unencumbered transfer of title to the

Campus conveyed to the Successful Bidder. The Sale is exempt from New York State real estate

transfer tax because and to the fullest extent N.Y. Tax Law § 1405(b)(8) applies to a transaction

consummated under the Bankruptcy Code.

       20.     Non-Bankruptcy Law. Nothing in this Sale Order or the Purchase Agreement

releases, nullifies, precludes or enjoins the enforcement of any liability to a governmental unit

under police and regulatory statutes or regulations (including but not limited to environmental

laws or regulations), and any associated liabilities for penalties, damages, cost recovery, or

injunctive relief that any entity would be subject to as the owner, lessor, lessee, or operator of the

property after the date of the Closing. Nothing contained in this Sale Order or in the Purchase

Agreement shall in any way diminish the obligation of any entity, including the Debtor, to comply

with environmental laws. Nothing in this Sale Order or the Purchase Agreement authorizes the

transfer to the Successful Bidder of any licenses, permits, registrations, or governmental

authorizations and approvals without the Successful Bidder’s compliance with all applicable legal

requirements under non-bankruptcy law governing such transfers.

                                                 13
19-23694-rdd         Doc 176     Filed 11/27/19 Entered 11/27/19 14:01:59            Main Document
                                             Pg 14 of 15



        21.        Successors, Assigns. The terms and provisions of the Purchase Agreement and

this Sale Order shall be binding in all respects upon, and shall inure to the benefit of, the Debtor,

its estate, creditors, the Successful Bidder, and any of such parties’ respective affiliates, designees,

successors, and assigns, and shall be binding in all respects upon all of the Debtor’s creditors, all

prospective and actual bidders for the Campus, and all persons and entities receiving notice of the

Motion, the Auction and/or the Sale Hearing notwithstanding any subsequent appointment of any

trustee(s), examiner(s), or receiver(s) under any Chapter of the Bankruptcy Code or any other law,

and all such provisions and terms shall likewise be binding on such trustee(s), examiner(s), or

receiver(s) and shall not be subject to rejection or avoidance by the Debtors, its estate, creditors,

or any trustee(s), examiner(s), or receiver(s).

        22.        Non-Severability/Failure to Specify. The provisions of this Sale Order are non-

severable and mutually dependent. The failure specifically to include any particular provision of

the Purchase Agreement in this Sale Order shall not diminish or impair the effectiveness of such

provision, it being the intent of this Court that the Purchase Agreement be authorized and approved

in its entirety.

        23.        Order Immediately Effective. Good and sufficient cause having been established,

notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7052, 9014 or otherwise,

the terms and conditions of this Bidding Procedures Order shall be immediately effective and

enforceable upon its entry.

        24.        Service. Within three (3) business days of entry of this Order, the Debtor shall

serve a copy of this Order on the parties so designated in the Order Establishing Notice

Procedures.




                                                  14
19-23694-rdd     Doc 176     Filed 11/27/19 Entered 11/27/19 14:01:59           Main Document
                                         Pg 15 of 15




       25.     Retention of Jurisdiction. This Court shall retain jurisdiction with respect to all

matters arising from or related to the implementation or interpretation of this Sale Order and the

Purchase Agreement.


Dated: November 27, 2019
      White Plains, New York
                                              /s/ Robert D. Drain
                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                               15
